NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS SANCHEZ-RAMIREZ,                    No.    15-73040

                Petitioner,                     Agency No. A087-054-679

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Juan Carlos Sanchez-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for adjustment of status. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s findings of fact. Valadez-Munoz v. Holder, 623 F.3d 1304, 1308 (9th Cir.

2010). We deny the petition for review.

       Substantial evidence supports the agency’s denial of adjustment of status,

where Sanchez-Ramirez’s testimony established that he made a false claim of

United States citizenship to the California Department of Motor Vehicles to

procure a driver’s license and is therefore inadmissible. See 8 U.S.C.

§§ 1182(a)(6)(C)(ii), 1255(i), 1229a(c)(2)(A); Valadez-Munoz, 623 F.3d at 1308-

09 (use of United States birth certificate to erroneously obtain a benefit constitutes

a false claim of United States citizenship); Siewe v. Gonzales, 480 F.3d 160, 168

(9th Cir. 2007) (“so long as there is a basis in the evidence for a challenged

inference, we do not question whether a different inference was available or more

likely.”).

       PETITION FOR REVIEW DENIED.




                                          2                                      15-73040